Citation Nr: 1110889	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-38 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran retired in March 1985 after serving more than 31 years of active duty service, which included combat service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon and the Navy Commendation Medal with Combat "V" device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (via a "Tiger Team" expedited decision), which denied service connection for PTSD.  The appeal is currently in the jurisdiction of the Jackson, Mississippi RO. 

The RO adjudicated the Veteran's claim as the issue of entitlement to service connection for PTSD; however, a claim for a specific psychiatric disability such as PTSD encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).  Thus the proper claim on appeal is for service connection for an acquired psychiatric disorder, to include PTSD.  Id.

The Veteran served in the Republic of Vietnam and has been diagnosed as having coronary artery disease.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for ischemic heart disease.  In light of the above, the Board finds that the issue of entitlement to service connection for a heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  As noted in the introduction, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the March 2008 VA examination when the Veteran underwent evaluation for the claimed PTSD, the focus of the examination was on whether the Veteran had PTSD. 

The examiner made findings that, based on the reported symptoms, the Veteran did not at that time appear to meet the full criteria for the diagnosis of PTSD.  Based on that finding, the examiner concluded that a diagnosis of PTSD was not warranted, and he recorded under Axis I that there was no active Axis I diagnosis at that time.  The Veteran, however, challenges that determination, and in doing so reports having symptomatology consistent with a diagnosis of PTSD.  

The Veteran is competent to provide a report of his continued psychiatric symptoms, and the Board finds his statements reporting on his chronic psychiatric symptoms to be totally credible; therefore any examination should take that evidence into consideration.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In light of the Veteran's contentions and the state of the record, the Board finds that another VA psychiatric examination is necessary to adjudicate this claim.  

Prior to examination, the Veteran should be provided an opportunity to submit any lay evidence from himself and others, pertaining to continuity of symptoms since service, to include such lay evidence as statements from others familiar with the Veteran's complaints of symptoms referable to his claim.  The RO/AMC should also obtain and associate with the claims file any additional treatment records not on file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  First, obtain any pertinent, outstanding treatment records, to specifically include VA treatment records dated since March 2008.

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his psychiatric problems during and/or since service.  Provide an appropriate period of time for the receipt of such requested lay evidence.

3.  Then afford the Veteran a VA psychiatric examination, to be conducted, if possible, by an examiner other than the physician who performed the March 2008 VA psychiatric examination, to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that any psychiatric disability present is related to or had its onset in service, to include his combat service in the Republic of Vietnam.  In offering opinions, the examiner must acknowledge the Veteran's report of a continuity of symptoms since service, and any current psychiatric symptoms and diagnosis.  The rationale for all opinions expressed should be set forth in a legible report.

4.  Then the RO should readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

